COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Harold Earl Wilson v. Deutsche Bank Trust Company Americas f/k/a
                          Banker’s Trust Co., as Trustee & Custodian for IXIS 2006-HE2

Appellate case number:    01-12-00284-CV

Trial court case number: 2007-71999-A

Trial court:              133rd Judicial District Court of Harris County

        On May 2, 2014, Appellant, Harold Earl Wilson filed a motion for reconsideration of the
Court’s April 17, 2014 opinion in this case. Appellee, Deutsche Bank Trust Company Americas
is hereby ordered to file a response to the motion for reconsideration within 20 days of the date
of this notice.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually     Acting for the Court


Date: June 27, 2014